Title: Benjamin Harrison to Virginia Delegates, 11 May 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
In Council May 11th. 1782.
I have inclos’d for your perusal a letter to Mr Morris and one to the Chevalier, which you’l please to seal and deliver after reading, and use your endeavours to obviate any difficulties that may be started by the Minister if in your power. I am much at a loss to conjecture what could occasion such a change in him, tho’ I think it clear it originated in Philadelphia on some person in power being informed that the stores were ready to be shiped; if it had come from France, the Minister would certainly be inform’d of their cost: perhaps you may be able to unravel this business; if you are I should be obliged to you for the communication. Mr Ross will by this Post remit you Bills for £150 each which I hope will serve you til a way can be found to supply you fully. I am &c
 